IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED


WILLIAM THOMAS ARNOLD,

             Appellant,

 v.                                                Case No. 5D16-2820

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed November 29, 2016

3.850 Appeal from the Circuit Court
for Seminole County,
Debra S. Nelson, Judge.

William Thomas Arnold, Bushnell, pro se.

No Appearance for Appellee.


PER CURIAM.

      AFFIRMED. See State v. Liles, 191 So. 3d 484 (Fla. 5th DCA 2016).


WALLIS, LAMBERT and EDWARDS, JJ., concur.